IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JAMES A. TRICE,                                : No. 18 WM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 D. GREGORY GEARY,                              :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.            The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.